NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10343

                Plaintiff-Appellee,             D.C. No. 2:12-cr-00162-GMN

 v.
                                                MEMORANDUM*
SHANNON KANE,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Gloria M. Navarro, Chief Judge, Presiding

                            Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Shannon Kane appeals from the district court’s judgment and challenges the

14-month sentence imposed upon revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Kane contends that the district court procedurally erred by failing to explain



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the sentence adequately and relying on the erroneous finding that Kane trafficked

methamphetamine. We review for plain error, see United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and conclude that there is none.

The district court explicitly addressed Kane’s argument concerning his “people

pleasing” behavior and adequately explained why a high-end sentence was

warranted. See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en

banc). Furthermore, the district court did not find that Kane had trafficked

methamphetamine. Instead, the court observed that Kane had chosen to

accommodate someone who wanted him to traffic methamphetamine, a finding

that was supported by the record.

      Kane also contends that his sentence is substantively unreasonable in light of

mitigating circumstances in this case. The district court did not abuse its discretion

in imposing Kane’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007).

The sentence is substantively reasonable in light of the 18 U.S.C. § 3583(e) factors

and the totality of the circumstances, including the nature of Kane’s violations.

See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                    17-10343